DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-14, filed 03/29/2022, with respect to the rejection of Claims 2-4 and 6-24 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of Claims 2-4 and 6-24 has been withdrawn. 
Applicant’s arguments, see pages 14-16, filed 03/29/2022, with respect to the rejection of Claim 25 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of Claim 25 has been withdrawn. 
Applicant’s arguments, see pages 16-18, filed 03/29/2022, with respect to the rejection of Claim 26 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of Claim 26 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 4 and 25, none of the prior art discloses wherein a processor processes at least first and second measurement signals to determine at least a first motion made by a subject based upon flexion and rotation angles of the subject which are determined based upon transmission coefficients S21 and S31 associated with second and third electrically-conductive coils. The closest prior art, Sekeljic, discloses wherein a processor processes measurement signals to determine at least a first motion made by a subject based upon flexion angles of the subject which are determined based upon transmission coefficients S21 and S31. However, neither Sekeljic or any prior art disclose determining at least a first motion made by a subject based upon rotation angles of the subject which are determined based upon transmission coefficients S21 and S31.
Claims 2-3 and 6-24 are allowable by virtue of dependence on Claim 4.
Regarding Claim 26, none of the prior art discloses wherein the processor processes at least the first measurement signal to determine a structural health of the structure based upon flexion and rotation angles of the structure which are determined based upon a transmission coefficient S21 associated with the second electrically-conductive coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791